Citation Nr: 1241300	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-10 997	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to January 10, 2012, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from March 1969 to December 1970.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On August 3, 2012, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to January 10, 2012, and in excess of 50 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to January 10, 2012, and in excess of 50 percent thereafter, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.

On August 3, 2012, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to January 10, 2012, and in excess of 50 percent thereafter.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to January 10, 2012, and in excess of 50 percent thereafter, is dismissed.


		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


